ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 07 June 2021, with respect to the rejection of claims 21, 28, and 36 have been fully considered and are persuasive.  The rejection of claims 21, 28, 36, and their dependents has been withdrawn. 

Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best art does not teach or obviate the limitations of independent claims 21, 28, 36, or 41.
As to claims 21 and 41, while applicant’s prior patent applications teach pocketed spring modules and welding rows of modules together with welding phalanges (See WOLFSON (US 20140201924 A1) and (US 20160007761 A1)), the WOLFSON prior art is silent regarding an insertion frame and module transporter.  In the prior art field of spring mattress assembly, there are examples of module transporters (See ETO (US 5792309), LONG (US 20200253382) and SUBHEDAR (US 20160214219 A1)) and insertion frames with positioning rods (See ETO (US 5792309), STUMPF (US 4566926) and SUENENS (US 5126004)), yet the prior art is silent regarding the positioning rods being operated to maintain tension in said row of modules (As in claim 21) or that the positioning rods are capable of being extended with respect to the insertion frame.
As to claim 28, while applicant’s prior patent applications teach pocketed spring modules and welding rows of modules together with welding phalanges (See WOLFSON (US 20140201924 A1) and (US 20160007761 A1)), the WOLFSON prior art is silent regarding guide wedges. In the prior art field of spring mattress assembly, there are examples of guide wedges (See LONG (US 20200253382) and STUMPF (EP 0784592 B1)), yet fails to disclose that the guide wedges are operable to be inserted between pairs of adjacent pocketed springs of individual modules so that the openings of the modules pass directly above or below the guide wedges.  The prior art fails to teach this limitation because none of the cited prior art uses the same modules as is currently claimed where each module comprises more than two pocketed springs.
As to claim 36, while applicant’s prior patent applications teach pocketed spring modules and welding rows of modules together with welding phalanges (See WOLFSON (US 20140201924 A1) and (US 20160007761 A1)), the WOLFSON prior art is silent regarding a compression plate.  In the prior art field of spring mattress assembly, there are examples of compression plates (See LONG (US 20200253382), NOTHEIS (US 5746877), and STUMPF (US 4566926)).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        16 June 2021